Citation Nr: 0925716	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  97-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the right arm, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran had active military service from September 1949 
to October 1952.  According to his DD Form 214, he also had 1 
year, 9 months and 26 days of "other service."

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the RO.  The issues 
currently on appeal were previously before the Board in 
September 1999, August 2003, June 2006, and December 2007, 
and were on each occasion remanded for additional 
development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, the issues remaining on appeal 
are again being REMANDED.  VA will notify the Veteran if 
further action is required on his part.


REMAND

When this case was previously before the Board in December 
2007, the Board requested, among other things, that the 
agency of original jurisdiction (AOJ) take adjudicatory 
action on the claims here in question, taking into account 
all of the evidence, including the report of the Veteran's VA 
examination on July 14, 2006.  If any benefit sought remained 
denied, the AOJ was to furnish a supplemental statement of 
the case (SSOC) to the Veteran and his representative that 
contained, among other things, a citation to, and summary of, 
38 C.F.R. § 4.73, Diagnostic Codes 5306 and 5322, and the 
current and former criteria employed in evaluating 
disabilities of the cervical spine.

Unfortunately, the requested development has not been 
completed.  Although the AOJ issued the Veteran an SSOC in 
May 2009, that SSOC (like the one before it), contains no 
reference to the examination conducted on July 14, 2006.  Nor 
does it contain any reference to 38 C.F.R. § 4.73, Diagnostic 
Codes 5306 and 5322, or the current and former criteria 
employed in evaluating disabilities of the cervical spine.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2008).

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), VA is required to notify an increased 
rating claimant that, in order to substantiate such a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In addition, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide the claimant at 
least general notice of that requirement.  Id.  Here, the 
notices sent to the Veteran do not contain all of the 
necessary information.  This also needs to be corrected.  
38 C.F.R. § 19.9 (2008).

Records of the Veteran's VA care were last obtained in May 
2009.  On remand, efforts should be made to obtain records of 
any relevant treatment he may have undergone since that time, 
in order to ensure that his claims are adjudicated on the 
basis of an evidentiary record that is as complete as 
possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2008).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (holding that VA is charged with constructive 
notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should contain all of 
the information required by Vazquez-Flores 
including, but not limited to, information 
with respect to the manner in which VA 
evaluates shell fragment wounds (e.g., in 
part, on the basis of the size of area(s) 
affected by scarring, and on the basis of 
limitation of motion of affected joints, 
measured in degrees) and notice that, in 
order to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
disability and the effect that worsening has 
on his employment and daily life.  The 
Veteran should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  Obtain copies of any records pertaining 
to relevant care the Veteran may have 
received at the VA Medical Center in 
Lebanon, Pennsylvania since May 22, 2008, 
following the procedures set forth in 
38 C.F.R. § 3.159.  The evidence obtained, 
if any, should be associated with the claims 
file.

3.  Thereafter, take adjudicatory action on 
the claims here in question, taking into 
account all of the evidence, including the 
report of the Veteran's VA examination on 
July 14, 2006.  If any benefit sought 
remains denied, furnish an SSOC to the 
Veteran and his representative.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 4.73, Diagnostic Code 5306 and 5322, the 
current and former criteria employed in 
evaluating disabilities of the cervical 
spine, and any other additional diagnostic 
codes deemed applicable, and a meaningful 
discussion of the results of the Veteran's 
VA examination on July 14, 2006.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

